Citation Nr: 1115445	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-47 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1999.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 RO decision.  The Veteran and his wife presented sworn testimony during a hearing before the undersigned Veterans Law Judge in February 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Since the time when this appeal was certified to the Board for appellate review, the Veteran and his wife presented sworn testimony in support of his claim before the undersigned Veterans Law Judge, the Board obtained an informed expert medical opinion and an addendum to that opinion, and the Veteran himself has submitted additional medical and treatise evidence.  Furthermore, the Veteran has raised additional theories of entitlement to service connection.  Whereas the RO considered the question of whether the Veteran's non-Hodgkin's lymphoma was caused by radiation exposure during the Veteran's many years of service, the Veteran has subsequently raised the question of whether his non-Hodgkin's lymphoma could have been caused by toxic chemicals, including toxic fuel, to which he was also exposed during service.  He alternatively claims that his lymphoma was proximately or secondarily caused by melanoma for which he was treated in 1984, during his period of service.  In a March 2011 statement, he requests that his appeal be remanded to the RO for initial consideration of his newly-submitted argument and evidence.  The Veteran is entitled to such review.  Therefore the appeal is remanded to afford the Veteran complete due process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should again review the record, to include consideration of every theory of entitlement the Veteran has proffered and all evidence entered into the record since the most recent RO adjudication.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


